Citation Nr: 9902671	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-17 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellants claim for entitlement to service 
connection for residuals of a physical altercation, including 
a left eye injury, facial contusions, and left facial pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1982 to January 
1987.

The instant appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied an application to 
reopen a claim for service connection for residuals of a left 
eye injury with steel plate left maxillary sinus region, 
residuals of multiple contusions of the face and head, and 
headaches.


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for residuals of a physical altercation, including 
a left eye injury, facial contusions, and left facial pain 
was a September 1990 Board of Veterans' Appeals (Board) 
decision.

2.  The evidence which has been presented or secured since 
the September 1990 Board decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a physical 
altercation, including a left eye injury, facial contusions, 
and left facial pain because there is no new evidence which 
provided evidence that a connection exists between the 
appellants claimed disorders and service or that a pre-
existing disorder was aggravated by service.


CONCLUSIONS OF LAW

1.  The September 1990 Board decision denying service 
connection for residuals of a left eye injury and residuals 
of multiple contusions of the head and face is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1100 (1998).

2.  Evidence received since the September 1990 Board decision 
denying service connection for residuals of a left eye injury 
and residuals of multiple contusions of the head and face is 
not new and material evidence, and the appellants claim for 
service connection for an eye disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that [i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), the 
United States Court of Veterans Appeals (Court) provided a 
standard, adopted from a District Court decision pertaining 
to social security benefits, for determining whether evidence 
submitted by a claimant was new and material.  See 
Chisholm v. Secretary of Health & Human Services, 717 F. 
Supp. 366, 367 (W.D. Pa. 1989).  Although a definition of new 
and material evidence at that time had been recently 
promulgated by VA, the Court stated that the VA regulation 
was not inconsistent with the standard articulated in 
Chisholm and that the standard in Chisholm was clearer and 
more easily applied.  Colvin, 1 Vet.App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of new and material evidence. The 
Federal Circuit held that the Court in Colvin, overstepped 
its judicial authority in failing to defer to the 
interpretation of the term new and material set forth by 
VA in its own regulation and adopting instead a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits.  Hodge v. 
West, 155 F.3d 1356, 1361 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  The Federal Circuit overruled Colvin to 
the extent that Colvin held that, in order for newly 
submitted evidence to be considered material, there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome of the case.  

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case has been declared no longer valid.  
Thus, the standard that remains valid, as cited above, 
38 C.F.R. § 3.156(a), requires that in order for the new 
evidence to be material, it must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board has reviewed the appellants claim within the 
confines of the aforementioned legal guidelines.  April 1980 
private treatment records noted that the veterans past 
medical history included a left orbital fracture which was 
surgically repaired with the insertion of a metal plate.  The 
appellant's March 1982 preenlistment examination noted that 
he had injured his left eye in 1970, had surgery, and was 
having no current problems.  The veterans vision was 
correctable to 20/20 when he entered service.  In September 
1986 the veteran complained several times of headaches and 
sinus problems.

December 1986 service medical records show that the veteran 
sought medical treatment on December 1 after he was in a 
fight and sustained numerous fist punches to the face.  He 
noted his history of left eye injury and that the steel plate 
was placed in the maxillary sinus region.  He complained of 
pain on the left side of the face and numbness in the left 
jaw.  There was pain with palpation in the maxillary cavity 
area, and ecchymosis was present under both eyes.  Vision in 
the left eye was 20/30, and in the right was 20/40.  He was 
assessed with multiple head and face trauma.  

Physical evaluation showed contusions behind the left ear and 
face, on the left cheek, left jaw, both eyes, and lips.  Eye 
activity was normal with no blood in the eye chamber.  
Neurological examination was also normal.  X-rays revealed no 
evidence of fracture.  Ice and Tylenol and 24 hours in 
quarters was recommended.  The following day the veteran felt 
better except for back pain.  On December 4 the veteran 
complained of two days of headaches and eye irritation.  His 
eyes were swollen and bloodshot.  He reported pain and 
tenderness on the left forehead and cheekbone.  The 
assessment was rule out fracture of the zygomatic arch, and 
X-rays showed no fracture.  A December 5 ear, nose, and 
throat consultation record assessed multiple facial 
ecchymosis and traumatic sinusitis.

The veteran continued to complain of pain and headaches.  He 
also reported blurred vision in the left eye.  On December 15 
he underwent an ophthalmology consultation.  The physician 
noted the veterans history of eye surgery, and his 
impression was sub conj heme of both eyes.  No other 
ocular abnormality was noted, his vision was 20/20 in the 
right eye and 20/30 in the left eye.  The examiner also noted 
that the veteran had poor cooperation on the vision 
examination, and he doubted that the headaches were related 
to the eyes.  The following day the veteran underwent a 
neurological consultation for post-traumatic headaches.  
Examination was normal as was a computer tomography scan of 
the head.  He was prescribed Elavil.    

The veteran underwent a Chapter 9 examination in December 
1986 which noted multiple contusions and that evaluation of 
various specialists revealed post-traumatic headaches.  A 
January 1987 record noted that the veteran still complained 
of headaches.  He was separated from service that month.

The appellant first filed a claim for service connection for 
multiple contusions in January 1987.  During June 1987 
examinations the veteran complained of headaches and visual 
impairment due to the fight in service.  A neurological 
examination diagnosed no neurological disorder.  An eye 
examination revealed best corrected visual acuity of 20/50 in 
the right eye and 20/80 in the left.  The diagnosis was no 
ocular pathology and poor bilateral visual acuity of unknown 
origin.  The claim was denied by an August 1987 rating 
decision which found that residuals of a left eye injury 
existed prior to service and were not aggravated by service 
and residuals of multiple injuries to the head and face were 
not found on the recent examination.  Defective visual acuity 
was noted to be a constitutional or developmental deformity.

The veteran appealed the August 1987 rating decision.  In a 
July 1988 written statement, the veteran stated his belief 
that he had pre-existing conditions that were aggravated in 
service.  He reported that headaches, double vision, and 
soreness in the eyes gave him problems in his employment as a 
driver.  He also enclosed a color photograph of two men, one 
of whom appeared to have redness in his left eye.  The back 
of the photograph was dated by hand, December 1, 1987.

In December 1988 the Board remanded the case for further 
development.  The veteran was requested to provide additional 
medical information regarding his preservice injury, and VA 
examinations were also requested.  Private medical records 
dated in April 1980 which primarily concerned treatment for 
hematuria were associated with the claims file although, as 
noted above, they did indicate the prior history of left eye 
injury.

During an August 1989 VA examination the veteran complained 
of double vision and frequent headaches.  The examiner noted 
tenderness of the left frontal and maxillary sinus and over 
the left inferior orbital margin.  X-rays showed normal 
temporomandibular joints and sinuses.  The diagnosis was old 
injury of the left zygoma and orbit and possible left 
maxillary and/or frontal sinus, probably traumatic in origin.  
A VA eye examination was essentially normal with best 
corrected visual acuity in the right eye of 20/80 and 20/100 
in the left eye.  The diagnosis was bilateral anaurosis of 
unknown etiology.

In September 1990 the Board denied the veterans claim for 
service connection for residuals of a left eye injury and 
multiple contusions of the face and head.  The Board noted 
the preservice left eye injury and did not find any residual 
disability to the eyes or head and face as a result of the 
fight.  The Board also noted that the veterans worsening 
vision was not shown to be related to service or an injury 
incurred in service but was instead a congenital abnormality 
which was not able to be service connected.

In March 1991 the veteran filed a claim for service 
connection for the eyes and head secondary to his service-
connected gastrointestinal disorder.  A February 1991 VA 
outpatient treatment record noted that the veteran complained 
of headaches and blurred vision.  Service connection for 
these disorders on a secondary basis was denied by an April 
1991 rating decision.  He was notified of that decision and 
did not appeal.

The veteran filed a similar claim in July 1993.  VA 
outpatient treatment records from 1991 to 1993 included a 
July 1991 psychological evaluation which noted that the 
veteran had somatic complaints of headaches occurring 4 to 5 
times per week.  The veteran indicated that he was a truck 
driver and that some of the headaches were attributable to 
tension at work.  A December 1991 record noted that the 
veteran worked at a hospital and that he had headaches of 
questionable etiology.  Service connection for headaches and 
a bilateral eye disorder on a secondary basis was again 
denied in an October 1993 rating decision which noted that 
new and material evidence had not been submitted since the 
April 1991 denial.  He was notified of that decision and did 
not appeal.  

Based on the above-cited legal criteria and on the September 
1990 Board decision, the issue at hand in the case is 
whether there is evidence a link between any current eye or 
headache complaints and service or aggravation of a 
preservice injury.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The Board notes that it deems the September 
1990 Board decision the prior final denial in this case as 
the April 1991 and October 1993 rating decisions did not 
address the issue of service connection for these disorders 
on a direct basis or based on aggravation but only addressed 
the claims on a secondary basis.

The pertinent evidence of record compiled after the September 
1990 Board decision included the VA treatment records 
referenced above, from 1991 to 1993.  Pertinent evidence 
associated with the claims folder since the veteran filed the 
current claim in September 1995 included a 1995 VA outpatient 
treatment record which noted complaints of constant, severe 
headaches with blurred vision.  The onset was noted to be 
December 1988.  The veteran also complained of occasional 
increased pressure in the left eye.  The RO denied the claim 
in June 1996 as new and material evidence had not been 
submitted.

The veteran also included with his September 1995 claim a 
copy of the color photo which was previously associated with 
the claims folder in addition to copies of sick call slips 
from service which had been reviewed in previous decisions.  
One document the veteran filed was not in the service medical 
records.  It was a prescription slip for Vasocon dated 
December 15, 1986.  The veteran indicated in his July 1996 
notice of disagreement that he believed that the photo and 
sick call slips had not been previously submitted; however, 
as noted above, all of that evidence, with the exception of 
the prescription slip, had previously been reviewed.

Applying VAs definition of new and material evidence in 
section 3.156(a), the Board finds that, with the exceptions 
noted above, the aforementioned material is new because it 
had not previously been submitted to agency decisionmakers.  
Moreover, the Board finds that the recent VA treatment 
records are not cumulative or redundant of other evidence of 
record.  Accordingly, the Board concludes that these records 
are new evidence.  However, the Board notes that the 
Federal Circuits focus in overruling the Colvin test was on 
the Courts definition of what constitutes material 
evidence and not as to what constitutes new evidence.  In 
this regard, the Board notes that the terms of section 
3.156(a) and those of the Colvin test are quite similar in 
regard to new evidence, the former stating that the 
evidence may not be cumulative or redundant and the latter 
stating that the evidence not be merely cumulative.

Regardless, the Board does not find that the new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for residuals of a physical altercation, including 
a left eye injury, facial contusions, and left facial pain.  
38 C.F.R. § 3.156(a) (1998).  The new evidence does not 
provides a current diagnosis of facial contusions, an eye 
disorder, or a headache disorder which is related to the 
veterans period of active duty.  In addition, there is no 
new evidence which tends to show that any of the veterans 
current complaints are due to a preexisting disorder that was 
aggravated by service.  In this regard, as noted above, the 
new medical evidence does not link the veterans headaches or 
eye complaints to service or to his eye injury which 
preexisted service.  Furthermore, the new evidence is not 
material because it does not contribute to a more complete 
picture of the circumstances surrounding the origin of any 
of the appellants current disorders claimed as a result of 
the altercation in service.  See Hodge, 155 F.3d at 1363.

In fact, other than the appellants statements as to the link 
between his current complaints and his preservice left eye 
injury, which were previously assessed and rejected, there is 
no new positive evidence which addresses a nexus between the 
appellants current complaints and service or a preservice 
injury.  As a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant claim for 
service connection for residuals of a physical altercation, 
including a left eye injury, facial contusions, and left 
facial pain may not be reopened.


ORDER

An application to reopen a claim for service connection for 
residuals of a physical altercation, including a left eye 
injury, facial contusions, and left facial pain is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
